

114 HR 6764 IH: Put Our Neighbors to Work Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6764IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Kim (for himself, Mr. Cook, Mr. Garamendi, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to improve congressional oversight and public transparency of military construction contract awards, and for other purposes.1.Short titleThis Act may be cited as the Put Our Neighbors to Work Act of 2020.2.Supervision of military construction projectsSection 2851 of title 10, United States Code, is amended—(1)in subsection (c)(1)—(A)by inserting or appropriated after funds authorized each place such term appears; and(B)in subparagraph (E), by inserting , Facilities Sustainment, Restoration, and Modernization (FSRM) project, after military construction project; and(2)in subsection (c)(2)—(A)by inserting , deadline for bid submissions, after solicitation date;(B)by inserting (including the address of such recipient) after contract recipient; and(C)by adding at the end the following new subparagraphs:(H)Any subcontracting plan required under paragraph (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)) for the project submitted by the contract recipient to the Secretary of Defense.(I)A detailed written statement describing and justifying any exception applied or waiver granted under—(i)chapter 83 of title 41;(ii)section 2533a of this title; or(iii)section 2533b of this title.; and(3)by adding at the end the following new paragraph:(4)The information required to be published on the Internet website under subsection (c) shall constitute a record for the purposes of Chapter 21, 29, 31, and 33 of title 44..3.Requirements relating to the award of covered military construction contracts(a)Requirements for covered military construction contracts(1)In generalSubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2851 the following new section:2851a.Requirements relating to the award of covered military construction contracts(a)Publication of certain information relating to covered military construction contracts(1)Contractor requirementsA contractor that has been awarded a covered military construction contract shall—(A)make publicly available on a website of the General Services Administration or the Small Business Administration, as applicable, any solicitation under that covered military construction contract for a subcontract of an estimated value of $250,000 or more; and(B)submit written notification of the award of the covered military construction contract, and of any subcontract awarded under the covered military construction contract, to the relevant agency of a covered State that enforces workers’ compensation or minimum wage laws in such covered State.(2)NoticeUpon award of a covered military construction contract with an estimated value greater than or equal to $2,000,000, the Secretary concerned shall notify any applicable Member of Congress representing the covered State in which that covered military construction contract is to be performed of such award in a timely manner.(3)Federal Procurement Data SystemThe Secretary of Defense shall ensure that there is a clear and unique indication of any covered military construction contract with subcontracting work of an estimated value of $250,000 or more in the Federal Procurement Data System established pursuant to section 1122(a)(4) of title 41 (or any successor system).(b)Local hire requirements(1)In generalTo the extent practicable, in awarding a covered military construction contract, the Secretary concerned shall give preference to those firms and individuals who certify that at least 51 percent of the total number of employees hired to perform the contract (including any employees hired by a subcontractor at any tier) shall reside in the same State as, or within a 60-mile radius of, the location of the work to be performed pursuant to the contract. (2)Justification requiredThe Secretary concerned shall prepare a written justification, and make such justification available on the Internet site required under section 2851 of this title, for the award of any covered military construction contract to a firm or individual that is not described under paragraph (1).(c)LicensingA contractor and any subcontractors performing a covered military construction contract shall be licensed to perform the work under such contract in the State in which the work will be performed.(d)Monthly reportNot later than 10 days after the end of each month, the Secretary of Defense shall submit to the congressional defense committees a report identifying for that month the following:(1)Each covered military construction contract and each subcontract of a covered military construction contract described in subsection (a)(1)(A) awarded during that month.(2)The location of the work to be performed pursuant to each covered military construction contract and subcontract identified pursuant to paragraph (1).(3)The prime contractor and any subcontractor performing each covered military construction contract and subcontract identified pursuant to paragraph (1).(4)The estimated value of each covered military construction contract and subcontract identified pursuant to paragraph (1).(e)Exclusion of classified projectsThis section does not apply to a classified covered military construction project.(f)DefinitionsIn this section:(1)Covered military construction contractThe term covered military construction contract means a contract for work on a military construction project, military family housing project, or Facilities Sustainment, Restoration, and Modernization (FSRM) project carried out in a covered State.(2)Covered StateThe term covered State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands.(3)Member of CongressThe term Member of Congress has the meaning given in section 2106 of title 5..(2)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 169 of title 10, United States Code, is amended by inserting after the item relating to section 2851 the following new item:2851a. Requirements relating to the award of covered military construction contracts..(b)ApplicabilitySection 2851a of title 10, United States Code, as added by subsection (a), shall apply with respect to a covered military construction contract, as defined in such section, entered into on or after the date of the enactment of this Act.4.Small business credit for local businessesSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection—(y)Small business credit for local businesses(1)Credit for meeting subcontracting goalsIf a prime contractor awards a subcontract (at any tier) to a small business concern that has its principal office located in the same State as, or within a 60-mile radius of, the location of the work to be performed pursuant to the contract of the prime contractor, the value of the subcontract shall be doubled for purposes of determining compliance with the goals for procurement contracts under subsection (g)(1)(A) during such period.(2)ReportAlong with the report required under subsection (h)(1), the head of each Federal agency shall submit to the Administrator, and make publicly available on the scorecard described in section 868(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 933; 15 U.S.C. 644 note), an analysis of the number and dollar amount of subcontracts awarded pursuant to paragraph (1) for each fiscal year of the period described in such paragraph..